Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court, dated May 2, 1994 (People v Villante, 204 AD2d 369), affirming a judgment of the Supreme Court, Queens County, rendered April 23, 1992, on the ground of ineffective assistance of counsel. By decision and order of this Court, dated August 13, 2001, the appellant was granted leave to file a brief, and, in effect, the coram nobis application was held in abeyance in the interim.
Ordered that the application is denied.
Appellate counsel’s failure to raise the issue of double jeopardy cannot be considered ineffective assistance of counsel because the defendant failed to raise that claim prior to the entry of the judgment of conviction (see People v La Ruffa, 37 NY2d 58, cert denied 423 US 917). Prudenti, P.J., Feuerstein, Luciano and Schmidt, JJ., concur.